Citation Nr: 0926079	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO. 06-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected metatarsophalangeal joint arthritis of 
the left great toe.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 through 
December 1970, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 
percent for service-connected metatarsophalangeal joint 
arthritis of the left great toe. This matter was remanded in 
November 2008 so that the Veteran could be afforded a VA 
examination to determine the current severity of his service-
connected great toe, as well as whether there is a residual 
disability to the left ankle. The basis for the remand was 
the testimony the Veteran provided at his May 2008 Board 
hearing. He described the severity of his toe as greater than 
that noted in the January 2005 VA examination report. The 
pain and swelling were reported as daily and he reported 
trouble walking on stairs. See hearing transcript at page 8- 
9. The Veteran specifically asserted that his disability is 
"substantially worse" than it was in January 2005. Id. at 
page 10. He also noted that he feels his ankle is affected by 
overcompensating for the toe disability when he walks. Id. at 
page 4.

Following the November 2008 Board remand, the Veteran was 
notified in a letter that he would be contacted by the VA 
medical facility closest to him to schedule the examination. 
See December 2008 letter to the Veteran. The claims folder 
contains a "C&P Exam Detail" printout showing that an 
examination was requested on December 18, 2008, at 10:47 a.m. 
The printout was printed on that same date and the 
examination request is noted as "OPEN."  There is no 
indication whatsoever in the claims folder that the Veteran 
was ever notified of the time and place of the VA 
examination. The only document that follows is a notation in 
the record that the Veteran failed to report, followed by the 
May 2009 Supplemental Statement of the Case continuing to 
deny based upon the Veteran's failure to report for his 
examination.

Because the Veteran does not appear to have been notified of 
the scheduled VA examination, the Board finds that he cannot 
be penalized on the basis that he failed to appear. This 
matter must be remanded so the Veteran can be notified and 
afforded the previously ordered VA examination.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new VA examination 
to determine the current severity of his 
service-connected metatarsophalangeal 
joint arthritis of the left great toe, 
including an assessment under currently 
applied diagnostic codes for the foot, as 
well as whether there are residuals of the 
left toe disability to include a 
disability of the left ankle. The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and such a review must be 
noted in the examination report. All 
special studies deemed necessary must be 
conducted. Complete rationales for all 
opinions rendered must be provided.

The RO must notify the Veteran and his 
representative of the time and place of 
the examination. All such notice should be 
documented in the claims folder, as well 
as any failure to appear that follows 
timely notice.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




